           Case 1:20-cv-02471-MLB Document 1 Filed 06/10/20 Page 1 of 8




                    THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

SHENELLE GORDON,                               )
                                               )   Civil Action
     Plaintiff,                                )   No.
                                               )
v.                                             )
                                               )   JURY TRIAL DEMANDED
CORPORATE MANAGEMENT, INC.,                    )
                                               )
     Defendant.                                )
                                               )
_________________________________

                          COMPLAINT FOR DAMAGES

        COMES NOW, Plaintiff Shenelle Gordon (“Plaintiff”), through undersigned

counsel, and files this action against Defendant Corporate Management, Inc.

(“Defendant”) and her Complaint states the following:

                             I.    Nature of Complaint

                                          1.

        Plaintiff brings this action to obtain full and complete relief and to redress

the unlawful employment practices described herein.
         Case 1:20-cv-02471-MLB Document 1 Filed 06/10/20 Page 2 of 8




                                           2.

      This retaliation action seeks declaratory relief, liquidated and actual

damages, compensatory damages, along with attorney’s fees and costs pursuant

Fair Labor Standards Act of 1938, as amended, 29 U.S.C. §201 et seq. (hereinafter

the “FLSA”).

                           II.    Jurisdiction and Venue

                                           3.

      The jurisdiction of this Court is invoked pursuant to 29 U.S.C. § 216(b) and

28 U.S.C. § 1331.

                                           4.

      Defendant is a Georgia business and resides in this district. Defendant does

business in and is engaged in commerce in the State of Georgia. Defendant is

subject to jurisdiction in this Court. Venue is proper in this district pursuant to 29

U.S.C. § 1391(b) because Defendant resides in this district and a substantial part of

the events and omissions that give rise to Plaintiff’s claims occurred in this district.




                                           2
        Case 1:20-cv-02471-MLB Document 1 Filed 06/10/20 Page 3 of 8




                            III.   Parties and Facts

                                        5.

      Plaintiff was employed by Defendant as the Director of Human Resources

from July 22, 2019 to December 10, 2019.

                                        6.

      Plaintiff was an “employee” of Defendant, as that term has been by the

FLSA.

                                        7.

      When Plaintiff first began working for Defendant, she learned that

Defendant had a “Fractional Time” policy. Under this policy, Defendant required

Admins to modify employee time to remove certain time beyond eight hours. This

policy violates the FLSA by preventing employees from receiving overtime pay.

                                        8.

      On December 2, 2019, Plaintiff sent an email to CEO, Marc Hardy,

notifying him that Defendant’s Fractional Time policy violated the FLSA. Plaintiff

recommended that Defendant immediately discontinue the policy.




                                        3
         Case 1:20-cv-02471-MLB Document 1 Filed 06/10/20 Page 4 of 8




                                           9.

      On December 10, 2019, Plaintiff again notified Mr. Hardy that the

Fractional Time policy violated the FLSA, this time doing so while meeting with

Mr. Hardy in person. After hearing Plaintiff complaint about the fractional time

issue in person and Plaintiff’s proposal for a solution, Mr. Hardy terminated

Plaintiff’s employment on December 10, 2019.

                                          10.

      Any reason given for Plaintiff’s termination is pretext for unlawful

retaliation in response to her protected activity.

                                          11.

      Plaintiff has suffered damages, including lost wages and emotional distress

as a result of Defendant’s retaliatory action, for which she is entitled to recover.

                                       Count I

                         Violation of 29 U.S.C. § 215(a)(3)
                                (FLSA Retaliation)

                                          12.

      Plaintiff repeats and re-alleges each and every allegation contained in the

preceding paragraphs of this Complaint with the same force and effect as if set

forth herein.



                                           4
         Case 1:20-cv-02471-MLB Document 1 Filed 06/10/20 Page 5 of 8




                                         13.

      Plaintiff engaged in protected activity by opposing Defendant’s willful

refusal to pay overtime compensation to employees. Plaintiff therefore engaged in

protected activity under the FLSA.

                                         14.

      Defendant responded to Plaintiff’s protected activity by terminating her

employment.

                                         15.

      29 U.S.C. § 215(a)(3) makes it unlawful for any person…to discharge or in

any other manner discriminate against any employee because such employee has

filed any complaint or instituted or caused to be instituted any proceeding under or

related to [the FLSA], or has testified or about to testify in any such proceeding, or

has served or is about to serve on an industry committee.

                                         16.

      The FLSA’s definition of the word “person” includes “an individual,

partnership, association, corporation, business trust, legal representative, or any

organized group of persons.”




                                          5
         Case 1:20-cv-02471-MLB Document 1 Filed 06/10/20 Page 6 of 8




                                         17.

      Defendant was prohibited from retaliating against Plaintiff because she

engaged in activity protected under the FLSA.

                                         18.

      Defendant’s actions, policies and/or practices as described above violate the

FLSA’s anti-retaliation provision, 29 U.S.C. § 215(a)(3).

                                         19.

      Defendant knew that its conduct violated the FLSA, and Defendant acted

with malice or with reckless indifference to Plaintiff’s federally protected rights.

                                         20.

      Defendant’s violations of the FLSA were willful and in bad faith.

                                         21.

      Plaintiff engaged in statutorily protected activity under the FLSA by

opposing an employment practice she believed was unlawful under the FLSA.

                                         22.

      Plaintiff’s statutorily protected activity was the determinative factor in

Defendant’s decision to terminate her employment.




                                           6
         Case 1:20-cv-02471-MLB Document 1 Filed 06/10/20 Page 7 of 8




                                           23.

      As a direct and proximate result of the retaliation, Plaintiff has sustained

damages, including lost wages and emotional distress, for which she is entitled to

recover from Defendant.

                                           24.

      Pursuant to the FLSA, 29 U.S.C. § 215(a)(3), Plaintiff is entitled to recover

actual and liquidated damages, as well as compensatory damages, attorneys’ fees,

and the costs of this litigation incurred in connection with these claims.

                               IV.    Prayer for Relief

      WHEREFORE, Plaintiff respectfully requests that this Court:

      (A)    Grant Plaintiff a trial by jury as to all triable issues of fact;

      (B)    Enter judgment awarding Plaintiff lost wages, liquidated damages and

             attorneys’ fees pursuant to the FLSA, along with pre-judgment

             interest on unpaid wages pursuant, court costs, expert witness fees,

             and all other remedies allowed under the FLSA; and,

      (C)    Grant declaratory judgment declaring that Plaintiff’s rights have been

             violated;

      (D)    Permit Plaintiff to amend her Complaint to add state law claims if

             necessary;

                                            7
       Case 1:20-cv-02471-MLB Document 1 Filed 06/10/20 Page 8 of 8




     (E)   Damages, including damages for emotional distress and pecuniary

           losses on Plaintiff’s FLSA retaliation claim;

     (F)   Award Plaintiff such further and additional relief as may be just and

           appropriate.

     This 10th day of June 2020.

                                     BARRETT & FARAHANY

                                     /s/ V. Severin Roberts
                                     V. Severin Roberts
                                     Georgia Bar No. 940504
                                     Attorney for Plaintiff

1100 Peachtree Street
Suite 500
Atlanta, GA 30309
(404) 214-0120
(404) 214-0125 facsimile
Severin@JusticeAtWork.com




                                       8
